Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 6, 2022 has been entered.
 

Claims 1, 3-5, 7, 8, 10-12, 14, 15, 17-19 and 21-23 are pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8, 10-12, 15, 17-19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Arana et al. (Pub. No.: US 2017/0163839) in view of Bilobrov et al. (Pub. No.: US 2016/0057466) and Ramachandran et al. (Pub. No.: US 2014/0372759).
Regarding claim 1, Arana discloses a method comprising: receiving, by a client-side digital content delivery device, a digital cinema package (DCP) for a digital movie (Fig. 2A, element 202a, para. [0036]), the DCP received via an internet connection from a server-side digital content delivery system that is remote to the client-side digital content delivery device (Fig. 2A, element 210, para. [0025]); retrieving an individual device identifier unique to an individual display device physically connected to the client-side digital content delivery device (Fig. 2B, para. [0031]; “in initially generating a digital watermark, as described above, device identifier 209 obtains one or more relevant device identifiers from each of distribution devices 202a-202n.”); receiving, by the client-side digital content delivery device, an input to cause playback of the digital movie (paras. [0001], [0003], [0016] and [0033]); and in response to receiving the input, using the DCP to cause presentation of the digital movie by a display device (Figs. 2A and 2B, element 202n, para. [0036]. “Distribution device 202b may be a screen/projection management system for controlling media content playlists, lighting, sound, and/or distribution device 202n, which may be a digital projector through which the digital movie file is presented.”), wherein the causing of the presentation of the digital movie by the display device comprises: applying a client-side digital watermark to data included in the DCP, yielding watermarked presentation data (Figs. 2B and 2C, paras. [0031]-[0034]. “That is, in initially generating a digital watermark, as described above, device identifier 209 obtains one or more relevant device identifiers from each of distribution devices 202a-202n.”), the client-side digital watermark including first session data that uniquely identifies the presentation of the digital movie (Fig. 2C, para. [0034]; also para. [0037] and [0038]. The Watermark Payload B is embedded beginning at time 5 minutes 12 seconds, in order to mark a change. Further, paragraph [0038] states that “[i]t should be noted that any parameter(s) or characteristics can be monitored and documented/recorded in a watermark payload,” and paragraph [0037] states that environmental characteristics may be added to a watermark, wherein “[e]nvironmental inputs 213 can include, but are not limited to one or more still or video cameras, one more sensors, a temperature monitor, a positioning unit or receiver, etc. that relays raw data indicative of environmental conditions,” such that “a change in the one or more environmental characteristics (such as a change in the number of people in the theater) is detected at operation 112. At operation 114, the watermark payload is altered based upon the detected change in the one or more environmental characteristics.” Thus, a watermark containing information that disclosed that at time X the number of people in a theater changed from Y to Z would obviously uniquely identify that specific presentation of the digital movie.); and transmitting the watermarked presentation data to the display device (Fig. 2B, element 215, paras. [0031]-[0034]).
Arana does not explicitly disclose the DCP including a server-side digital watermark that was antecedently applied to the DCP by the digital content delivery system. However, in analogous art, Bilobrov discloses that “[o]ne method of cinematic release protection employs a visual watermark, or `fingerprint` in the film to identify the source of the illicit copy. These transparent video watermarks may be inserted into the film image at the point of production or at the projection point, but the resulting content can still be recorded by a video camera without noticeable impairment. A watermark detector is employed to forensically analyze suspected pirated content for a watermark identifying the print and theater where the recording took place. Such a video watermark may survive the recording process and allow identification of the projector/theatre in which the recording took place (para. [0004]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arana to allow for the DCP to include a server-side digital watermark that was antecedently applied to the DCP by the digital content delivery system. This would have produced predictable and desirable results, in that it would allow for a well-known technique to combat illegal piracy to be employed. 
The combination of Arana and Bilobrov does not explicitly disclose comparing the individual device identifier unique to the individual display device to at least one authorized identifier stored by the client-side digital content delivery device, yielding a comparison; determining, based on the comparison, that the individual device identifier for the individual display device matches the authorized identifier. However, in analogous art concerning digital content authorization, Ramachandran discloses that “the device confirmer 116 is configured to make the trusted device determination by comparing a unique identifier of the repeater 120 to a list of trusted devices (para. [0023]; see figure 1, elements 116 and 120),” wherein “[t]he repeater 120 also includes a device confirmer 128. As with the device confirmer 116, the device confirmer 128 is configured to determine if an HDCP receiver is a trusted device. Unlike the device confirmer 116, the device confirmer 128 is coupled to two transmitters, transmitter 123 and transmitter 125, and is configured to determine if receivers coupled thereto are trusted devices for both of these transmitters. Thus, the device confirmer 128 is configured to determine if the display 130 and the projector 140 are trusted devices. As with the device confirmer 116, the device confirmer 128 can determine trusted devices by confirming the BKSV from a receiver exists in a list of trusted devices. One skilled in the art will understand that the repeater 120 can include more than one device confirmer and in some embodiments include a device confirmer that is dedicated to only one transmitter. Additionally, one skilled in the art will understand that the repeater can include any number of transmitters to send content to multiple downstream devices (para. [0030]; see figure 1, elements 128, 130 and 140).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arana and Bilobrov to allow for comparing the individual device identifier unique to the individual display device to at least one authorized identifier stored by the client-side digital content delivery device, yielding a comparison, and determining, based on the comparison, that the individual device identifier for the individual display device matches the authorized identifier. This would have produced predictable and desirable results, in that it would allow for only authorized devices to be able to play back content, which would help to prevent piracy of digital content.
Regarding claim 3, the combination of Arana, Bilobrov and Ramachandran discloses the method of claim 1, and further discloses further comprising: receiving a second input to cause playback of the digital movie (Arana, para. [0032]. “Additionally, and if one or more devices in the chain changes, e.g., is substituted for another device, device identifier 209 is aware of this change and the initially generated digital watermark can be dynamically altered or adjusted to reflect this change.” Such a change in devices could occur between showings of the digital movie, as it is axiomatic that movies are played more than once at theaters.); applying a second client-side digital watermark to the data included in the DCP, yielding second watermarked presentation data, the second client-side digital watermark including second session data that uniquely identifies a second presentation of the digital movie, the second session data being different than the first session data (Arana, Figs. 2B and 2C, paras. [0031]-[0034]. “For example, should distribution device 202b be replaced with distribution device 202c, device identifier 209 is aware of this substitution, and a new digital watermark can be generated and embedded via embedder 207.” This new generation of the watermark, based on a new set of device identifiers, can be seen as second session data. A second watermark containing information that disclosed that at time A the number of people in a theater changed from B to C would obviously uniquely identify that second presentation of the digital movie.); and transmitting the second watermarked presentation data to the display device to cause the second presentation of the digital movie by the display device (Arana, Fig. 2B, element 215, paras. [0031]-[0034]).
Regarding claim 4, the combination of Arana, Bilobrov and Ramachandran discloses the method of claim 1, and further discloses wherein the server-side digital watermark identifies an exhibitor associated with the client-side digital content delivery device (Bilobrov, para. [0004]. This claim is rejected on the same grounds as claim 1.). 
Regarding claim 5, the combination of Arana, Bilobrov and Ramachandran discloses the method of claim 4, and further discloses wherein the server-side digital watermark identifies the client-side digital content delivery device (Bilobrov, para. [0004]. Bilobrov’s projector can be seen as the client-side digital content delivery device, while Bilobrov’s theatre can be seen as the exhibitor. This claim is rejected on the same grounds as claim 4.).
Regarding claim 8, Arana discloses a client-side digital content delivery device comprising: one or more computer processors (Fig. 2A, element 204a); and one or more computer-readable mediums (Fig. 2A, element 206a) storing instructions that, when executed by the one or more computer processors, cause the client-side digital content delivery device to perform operations comprising: receiving a digital cinema package (DCP) for a digital movie (Fig. 2A, element 202a, para. [0036]), the DCP received via an internet connection from a server-side digital content delivery system that is remote to the client-side digital content delivery device (Fig. 2A, element 210, para. [0025]); retrieving an individual device identifier unique to an individual display device physically connected to the client-side digital content delivery device (Fig. 2B, para. [0031]; “in initially generating a digital watermark, as described above, device identifier 209 obtains one or more relevant device identifiers from each of distribution devices 202a-202n.”); receiving an input to cause playback of the digital movie (paras. [0001], [0003], [0016] and [0033]); and in response to receiving the input, using the DCP to cause presentation of the digital movie by a display device (Figs. 2A and 2B, element 202n, para. [0036]. “Distribution device 202b may be a screen/projection management system for controlling media content playlists, lighting, sound, and/or distribution device 202n, which may be a digital projector through which the digital movie file is presented.”), wherein the causing of the presentation of the digital movie by the display device comprises: applying a client-side digital watermark to data included in the DCP, yielding watermarked presentation data (Figs. 2B and 2C, paras. [0031]-[0034]. “That is, in initially generating a digital watermark, as described above, device identifier 209 obtains one or more relevant device identifiers from each of distribution devices 202a-202n.”), the client-side digital watermark including first session data that uniquely identifies the presentation of the digital movie (Fig. 2C, para. [0034]; also para. [0037] and [0038]. The Watermark Payload B is embedded beginning at time 5 minutes 12 seconds, in order to mark a change. Further, paragraph [0038] states that “[i]t should be noted that any parameter(s) or characteristics can be monitored and documented/recorded in a watermark payload,” and paragraph [0037] states that environmental characteristics may be added to a watermark, wherein “[e]nvironmental inputs 213 can include, but are not limited to one or more still or video cameras, one more sensors, a temperature monitor, a positioning unit or receiver, etc. that relays raw data indicative of environmental conditions,” such that “a change in the one or more environmental characteristics (such as a change in the number of people in the theater) is detected at operation 112. At operation 114, the watermark payload is altered based upon the detected change in the one or more environmental characteristics.” Thus, a watermark containing information that disclosed that at time X the number of people in a theater changed from Y to Z would obviously uniquely identify that specific presentation of the digital movie.); and transmitting the watermarked presentation data to the display device (Fig. 2B, element 215, paras. [0031]-[0034]).
Arana does not explicitly disclose the DCP including a server-side digital watermark that was antecedently applied to the DCP by the digital content delivery system. However, in analogous art, Bilobrov discloses that “[o]ne method of cinematic release protection employs a visual watermark, or `fingerprint` in the film to identify the source of the illicit copy. These transparent video watermarks may be inserted into the film image at the point of production or at the projection point, but the resulting content can still be recorded by a video camera without noticeable impairment. A watermark detector is employed to forensically analyze suspected pirated content for a watermark identifying the print and theater where the recording took place. Such a video watermark may survive the recording process and allow identification of the projector/theatre in which the recording took place (para. [0004]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arana to allow for the DCP to include a server-side digital watermark that was antecedently applied to the DCP by the digital content delivery system. This would have produced predictable and desirable results, in that it would allow for a well-known technique to combat illegal piracy to be employed. 
The combination of Arana and Bilobrov does not explicitly disclose comparing the individual device identifier unique to the individual display device to at least one authorized identifier stored by the client-side digital content delivery device, yielding a comparison; determining, based on the comparison, that the individual device identifier for the individual display device matches the authorized identifier. However, in analogous art concerning digital content authorization, Ramachandran discloses that “the device confirmer 116 is configured to make the trusted device determination by comparing a unique identifier of the repeater 120 to a list of trusted devices (para. [0023]; see figure 1, elements 116 and 120),” wherein “[t]he repeater 120 also includes a device confirmer 128. As with the device confirmer 116, the device confirmer 128 is configured to determine if an HDCP receiver is a trusted device. Unlike the device confirmer 116, the device confirmer 128 is coupled to two transmitters, transmitter 123 and transmitter 125, and is configured to determine if receivers coupled thereto are trusted devices for both of these transmitters. Thus, the device confirmer 128 is configured to determine if the display 130 and the projector 140 are trusted devices. As with the device confirmer 116, the device confirmer 128 can determine trusted devices by confirming the BKSV from a receiver exists in a list of trusted devices. One skilled in the art will understand that the repeater 120 can include more than one device confirmer and in some embodiments include a device confirmer that is dedicated to only one transmitter. Additionally, one skilled in the art will understand that the repeater can include any number of transmitters to send content to multiple downstream devices (para. [0030]; see figure 1, elements 128, 130 and 140).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arana and Bilobrov to allow for comparing the individual device identifier unique to the individual display device to at least one authorized identifier stored by the client-side digital content delivery device, yielding a comparison, and determining, based on the comparison, that the individual device identifier for the individual display device matches the authorized identifier. This would have produced predictable and desirable results, in that it would allow for only authorized devices to be able to play back content, which would help to prevent piracy of digital content.
Regarding claim 10, the combination of Arana, Bilobrov and Ramachandran discloses the client-side digital content delivery device of claim 9, and further discloses the operations further comprising: receiving a second input to cause playback of the digital movie (Arana, para. [0032]. “Additionally, and if one or more devices in the chain changes, e.g., is substituted for another device, device identifier 209 is aware of this change and the initially generated digital watermark can be dynamically altered or adjusted to reflect this change.” Such a change in devices could occur between showings of the digital movie, as it is axiomatic that movies are played more than once at theaters.); applying a second client-side digital watermark to the data included in the DCP, yielding second watermarked presentation data, the second client-side digital watermark including second session data that uniquely identifies a second presentation of the digital movie, the second session data being different than the first session data (Arana, Figs. 2B and 2C, paras. [0031]-[0034]. “For example, should distribution device 202b be replaced with distribution device 202c, device identifier 209 is aware of this substitution, and a new digital watermark can be generated and embedded via embedder 207.” This new generation of the watermark, based on a new set of device identifiers, can be seen as second session data. A second watermark containing information that disclosed that at time A the number of people in a theater changed from B to C would obviously uniquely identify that second presentation of the digital movie.); and transmitting the second watermarked presentation data to the display device to cause the second presentation of the digital movie by the display device (Arana, Fig. 2B, element 215, paras. [0031]-[0034]).
Regarding claim 11, the combination of Arana, Bilobrov and Ramachandran discloses the client-side digital content delivery device of claim 8, and further discloses wherein the server-side digital watermark identifies an exhibitor associated with the client-side digital content delivery device (Bilobrov, para. [0004]. This claim is rejected on the same grounds as claim 1.). 
Regarding claim 12, the combination of Arana, Bilobrov and Ramachandran discloses the client-side digital content delivery device of claim 11, and further discloses wherein the server-side digital watermark identifies the client-side digital content delivery device (Bilobrov, para. [0004]. Bilobrov’s projector can be seen as the client-side digital content delivery device, while Bilobrov’s theatre can be seen as the exhibitor. This claim is rejected on the same grounds as claim 11.).
Regarding claim 15, Arana discloses a non-transitory computer-readable medium storing instructions that, when executed by one or more computer processors (Fig. 2A, element 204a) of a client-side digital content delivery device, cause the client-side digital content delivery device to perform operations comprising: receiving a digital cinema package (DCP) for a digital movie (Fig. 2A, element 202a, para. [0036]), the DCP received via an internet connection from a server-side digital content delivery system that is remote to the client-side digital content delivery device (Fig. 2A, element 210, para. [0025]); retrieving an individual device identifier unique to an individual display device physically connected to the client-side digital content delivery device (Fig. 2B, para. [0031]; “in initially generating a digital watermark, as described above, device identifier 209 obtains one or more relevant device identifiers from each of distribution devices 202a-202n.”); receiving an input to cause playback of the digital movie (paras. [0001], [0003], [0016] and [0033]); and in response to receiving the input, using the DCP to cause presentation of the digital movie by a display device (Figs. 2A and 2B, element 202n, para. [0036]. “Distribution device 202b may be a screen/projection management system for controlling media content playlists, lighting, sound, and/or distribution device 202n, which may be a digital projector through which the digital movie file is presented.”), wherein the causing of the presentation of the digital movie by the display device comprises: applying a client-side digital watermark to data included in the DCP, yielding watermarked presentation data (Figs. 2B and 2C, paras. [0031]-[0034]. “That is, in initially generating a digital watermark, as described above, device identifier 209 obtains one or more relevant device identifiers from each of distribution devices 202a-202n.”), the client-side digital watermark including first session data that uniquely identifies the presentation of the digital movie (Fig. 2C, para. [0034]; also para. [0037] and [0038]. The Watermark Payload B is embedded beginning at time 5 minutes 12 seconds, in order to mark a change. Further, paragraph [0038] states that “[i]t should be noted that any parameter(s) or characteristics can be monitored and documented/recorded in a watermark payload,” and paragraph [0037] states that environmental characteristics may be added to a watermark, wherein “[e]nvironmental inputs 213 can include, but are not limited to one or more still or video cameras, one more sensors, a temperature monitor, a positioning unit or receiver, etc. that relays raw data indicative of environmental conditions,” such that “a change in the one or more environmental characteristics (such as a change in the number of people in the theater) is detected at operation 112. At operation 114, the watermark payload is altered based upon the detected change in the one or more environmental characteristics.” Thus, a watermark containing information that disclosed that at time X the number of people in a theater changed from Y to Z would obviously uniquely identify that specific presentation of the digital movie.); and transmitting the watermarked presentation data to the display device (Fig. 2B, element 215, paras. [0031]-[0034]).
Arana does not explicitly disclose the DCP including a server-side digital watermark that was antecedently applied to the DCP by the digital content delivery system. However, in analogous art, Bilobrov discloses that “[o]ne method of cinematic release protection employs a visual watermark, or `fingerprint` in the film to identify the source of the illicit copy. These transparent video watermarks may be inserted into the film image at the point of production or at the projection point, but the resulting content can still be recorded by a video camera without noticeable impairment. A watermark detector is employed to forensically analyze suspected pirated content for a watermark identifying the print and theater where the recording took place. Such a video watermark may survive the recording process and allow identification of the projector/theatre in which the recording took place (para. [0004]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arana to allow for the DCP to include a server-side digital watermark that was antecedently applied to the DCP by the digital content delivery system. This would have produced predictable and desirable results, in that it would allow for a well-known technique to combat illegal piracy to be employed. 
The combination of Arana and Bilobrov does not explicitly disclose comparing the individual device identifier unique to the individual display device to at least one authorized identifier stored by the client-side digital content delivery device, yielding a comparison; determining, based on the comparison, that the individual device identifier for the individual display device matches the authorized identifier. However, in analogous art concerning digital content authorization, Ramachandran discloses that “the device confirmer 116 is configured to make the trusted device determination by comparing a unique identifier of the repeater 120 to a list of trusted devices (para. [0023]; see figure 1, elements 116 and 120),” wherein “[t]he repeater 120 also includes a device confirmer 128. As with the device confirmer 116, the device confirmer 128 is configured to determine if an HDCP receiver is a trusted device. Unlike the device confirmer 116, the device confirmer 128 is coupled to two transmitters, transmitter 123 and transmitter 125, and is configured to determine if receivers coupled thereto are trusted devices for both of these transmitters. Thus, the device confirmer 128 is configured to determine if the display 130 and the projector 140 are trusted devices. As with the device confirmer 116, the device confirmer 128 can determine trusted devices by confirming the BKSV from a receiver exists in a list of trusted devices. One skilled in the art will understand that the repeater 120 can include more than one device confirmer and in some embodiments include a device confirmer that is dedicated to only one transmitter. Additionally, one skilled in the art will understand that the repeater can include any number of transmitters to send content to multiple downstream devices (para. [0030]; see figure 1, elements 128, 130 and 140).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arana and Bilobrov to allow for comparing the individual device identifier unique to the individual display device to at least one authorized identifier stored by the client-side digital content delivery device, yielding a comparison, and determining, based on the comparison, that the individual device identifier for the individual display device matches the authorized identifier. This would have produced predictable and desirable results, in that it would allow for only authorized devices to be able to play back content, which would help to prevent piracy of digital content.
Regarding claim 17, the combination of Arana, Bilobrov and Ramachandran discloses the non-transitory computer-readable medium of claim 16, and further discloses the operations further comprising: receiving a second input to cause playback of the digital movie (Arana, para. [0032]. “Additionally, and if one or more devices in the chain changes, e.g., is substituted for another device, device identifier 209 is aware of this change and the initially generated digital watermark can be dynamically altered or adjusted to reflect this change.” Such a change in devices could occur between showings of the digital movie, as it is axiomatic that movies are played more than once at theaters.); applying a second client-side digital watermark to the data included in the DCP, yielding second watermarked presentation data, the second client-side digital watermark including second session data that uniquely identifies a second presentation of the digital movie, the second session data being different than the first session data (Arana, Figs. 2B and 2C, paras. [0031]-[0034]. “For example, should distribution device 202b be replaced with distribution device 202c, device identifier 209 is aware of this substitution, and a new digital watermark can be generated and embedded via embedder 207.” This new generation of the watermark, based on a new set of device identifiers, can be seen as second session data. A second watermark containing information that disclosed that at time A the number of people in a theater changed from B to C would obviously uniquely identify that second presentation of the digital movie.); and transmitting the second watermarked presentation data to the display device to cause the second presentation of the digital movie by the display device (Arana, Fig. 2B, element 215, paras. [0031]-[0034]).
Regarding claim 18, the combination of Arana, Bilobrov and Ramachandran discloses the non-transitory computer-readable medium of claim 15, and further discloses wherein the server-side digital watermark identifies an exhibitor associated with the client-side digital content delivery device (Bilobrov, para. [0004]. This claim is rejected on the same grounds as claim 1.). 
Regarding claim 19, the combination of Arana, Bilobrov and Ramachandran discloses the non-transitory computer-readable medium of claim 18, and further discloses wherein the server-side digital watermark identifies the client-side digital content delivery device (Bilobrov, para. [0004]. Bilobrov’s projector can be seen as the client-side digital content delivery device, while Bilobrov’s theatre can be seen as the exhibitor. This claim is rejected on the same grounds as claim 18.).
Regarding claim 21, the combination of Arana, Bilobrov and Ramachandran discloses the method of claim 1, wherein the first session data comprises a time of presentation (Fig. 2C, para. [0034]; also para. [0037] and [0038]. The Watermark Payload B is embedded beginning at time 5 minutes 12 seconds, in order to mark a change. Time 05:12 is a time of presentation.).
Regarding claim 22, the combination of Arana, Bilobrov and Ramachandran discloses the method of claim 1, wherein the first session data comprises a theatre number (Fig. 2C, para. [0034]; also para. [0037] and [0038]. Any number related to a theater can be seen as a theater number, and thus any of the numbers, such the number of people in the theater, can be seen as a theater number. However, in the interests of compact prosecution, Examiner will provide a redundant rejection below using art that more explicitly discloses what Examiner believes to be the intent of Applicant’s claim language.).
Regarding claim 23, the combination of Arana, Bilobrov and Ramachandran discloses the method of claim 3, wherein: the first session data is a time of presentation and the second session data is a theatre number; or the first session data is a theatre number and the second session data is a time of presentation (Fig. 2C, para. [0034]; also para. [0037] and [0038]. The Watermark Payload B is embedded beginning at time 5 minutes 12 seconds, in order to mark a change. Time 05:12 is a time of presentation; Any number related to a theater can be seen as a theater number, and thus any of the numbers, such the number of people in the theater, can be seen as a theater number. It would be obvious to put the data in either order.).


Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Arana et al. (Pub. No.: US 2017/0163839) in view of Bilobrov et al. (Pub. No.: US 2016/0057466) and Ramachandran et al. (Pub. No.: US 2014/0372759), and further in view of Kumar et al. (Pub. No.: US 2016/0057466).
Regarding claim 7, the combination of Arana, Bilobrov and Ramachandran discloses the method of claim 1, but it could be argued that the combination does not explicitly disclose wherein the DCP received from the server-side digital content delivery system is encrypted, the method further comprising: decrypting the DCP using a Key Delivery Message (KDM) that was allocated to the client-side content delivery device. However, in analogous art, Kumar discloses that “[d]igital cinema players are uniquely identified by unique digital certificates, called “device certificates” in the industry. The public key of each digital cinema player is contained in its corresponding device certificate and is used to target a KDM at a specific digital cinema player using RSA encryption. The AES keys of all the encrypted track files in a composition are encrypted using this public key, and the KDM can thus only be decrypted by the intended target player (para. [0015]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arana, Bilobrov and Ramachandran to allow for the DCP received from the server-side digital content delivery system to be encrypted, the method further comprising decrypting the DCP using a Key Delivery Message (KDM) that was allocated to the client-side content delivery device. This would have produced predictable and desirable results, in that it would allow for a further layer of protection to be applied to the content, which could decrease incidents of copyright violation. 
Regarding claim 14, the combination of Arana, Bilobrov and Ramachandran discloses the client-side digital content delivery device of claim 8, but it could be argued that the combination does not explicitly disclose wherein the DCP received from the server-side digital content delivery system is encrypted, the method further comprising: decrypting the DCP using a Key Delivery Message (KDM) that was allocated to the client-side content delivery device. However, in analogous art, Kumar discloses that “[d]igital cinema players are uniquely identified by unique digital certificates, called “device certificates” in the industry. The public key of each digital cinema player is contained in its corresponding device certificate and is used to target a KDM at a specific digital cinema player using RSA encryption. The AES keys of all the encrypted track files in a composition are encrypted using this public key, and the KDM can thus only be decrypted by the intended target player (para. [0015]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arana, Bilobrov and Ramachandran to allow for the DCP received from the server-side digital content delivery system to be encrypted, the method further comprising decrypting the DCP using a Key Delivery Message (KDM) that was allocated to the client-side content delivery device. This would have produced predictable and desirable results, in that it would allow for a further layer of protection to be applied to the content, which could decrease incidents of copyright violation.


Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Arana et al. (Pub. No.: US 2017/0163839) in view of Bilobrov et al. (Pub. No.: US 2016/0057466) and Ramachandran et al. (Pub. No.: US 2014/0372759), and further in view of Yu et al. (Pub. No.: US 2004/0064702).
Regarding claim 22, the combination of Arana, Bilobrov and Ramachandran discloses the method of claim 1, but it could be argued that the combination does not explicitly disclose wherein the first session data comprises a theatre number. However, in analogous art, Yu discloses that “[v]arious configurations of the present invention are useful for identifying a location or venue at which a movie was surreptitiously recorded. In these and various other configurations, it is sufficient that the embedded watermark comprise information identifying a presentation date, time, and place. Assuming that there are, or may be as many as one million digital cinemas, about 50 or fewer bits suffices to store this information robustly into an average length movie, e.g., about 90 minutes. The embedded bits include, for example, 15 bits corresponding to a presentation date, 5 to 11 bits that provide a presentation time with sufficient precision for identification purposes, and 20-24 bits for the presentation venue. In various configurations, the presentation venue bits comprise a unique identification number assigned to a theater, or even a digital presentation device or projector (para. [0036]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arana, Bilobrov and Ramachandran to allow for the first session data to comprises theatre number. This would have produced predictable and desirable results, in that it would allow for more precise tracking of both data distribution and potentially fraudulent activity.
Regarding claim 23, the combination of Arana, Bilobrov and Ramachandran discloses the method of claim 3, but it could be argued that the combination does not explicitly disclose wherein: the first session data is a time of presentation and the second session data is a theatre number; or the first session data is a theatre number and the second session data is a time of presentation. However, in analogous art, Yu discloses that “[v]arious configurations of the present invention are useful for identifying a location or venue at which a movie was surreptitiously recorded. In these and various other configurations, it is sufficient that the embedded watermark comprise information identifying a presentation date, time, and place. Assuming that there are, or may be as many as one million digital cinemas, about 50 or fewer bits suffices to store this information robustly into an average length movie, e.g., about 90 minutes. The embedded bits include, for example, 15 bits corresponding to a presentation date, 5 to 11 bits that provide a presentation time with sufficient precision for identification purposes, and 20-24 bits for the presentation venue. In various configurations, the presentation venue bits comprise a unique identification number assigned to a theater, or even a digital presentation device or projector (para. [0036]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arana, Bilobrov and Ramachandran to allow for the first session data to be a time of presentation and the second session data to be a theatre number, or the first session data to be a theatre number and the second session data to be a time of presentation. This would have produced predictable and desirable results, in that it would allow for more precise tracking of both data distribution and potentially fraudulent activity.


Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are not persuasive, or are moot in view of the new grounds of rejection in view of Yu.
Regarding Applicant’s arguments on pages :
Claims 1-5, 8-12, and 15-19 were rejected under 35 U.S.C. § 103 as being unpatentable over Arana et al. (2017/0163839) ("Arana") in view of Bilobrov et al. (2004/0081318) ("Bilobrov") and Ramachandran et al. (2014/0372759) ("Ramachandran"). 
Claims 7 and 14 were rejected under 35 U.S.C. § 103 as being unpatentable over Arana in view of Bilobrov and Ramachandran, and further in view of Kumar et al. (2016/0057466) ("Kumar"). 
The question of obviousness is resolved on the basis of underlying factual determinations including (1) "the scope and content of the prior art," (2) "differences between the claimed subject matter and the prior art," (3) "the level of ordinary skill in the art," and (4) where in evidence, "secondary considerations." Here, presently amended independent claim 1 recites, in part, the claim element of "applying a client-side digital watermark to data include in the DCP, yielding watermarked presentation data, the client-side digital watermark including first session data that uniquely identifies the presentation of the digital movie." (Emphasis added). Support for the claim element is found, for example, at paragraph [0043] and original claim 2. In the Office Action, the Examiner alleged that "a first set of device identifiers" recited in Arana can be seen as the "first session data." Office Action, page 6. Applicant respectfully disagrees. 
The "session data" in claim 1 "uniquely identifies the presentation of the digital movie" (e.g., which may include the day/time of presentation, the specific theatre number, and the like as explained in paragraph 43). In contrast, the "device identifiers" are defined as "a brand, model, serial number, software version, etc., or some combination thereof' in Arana. Thus, "device identifiers" recited in Arana are totally different from the "session data" recited in presently amended claim 1. Without agreeing on the merit of the Office Action and merely to expedite prosecution under the AFCP, Applicant distinguishes the claimed subject matter by limiting the first session data, in the presently amended claim 1, to uniquely identify the presentation of the digital movie. Therefore, Arana fails to disclose all claim elements of the presently amended independent claim 1. The claim element shown above to be absent from Arana is similarly absent from Bilobrov, Ramachandran, and Kumar. As a result, the scope and content of Arana, Bilobrov, Ramachandran, and Kumar, even if combined, do not teach or suggest all claim elements, or support rational inferences that a person skilled in the art reasonably would employ to reach all claim elements, of presently amended independent claim 1. 
As a result, presently amended independent claim 1 is patentable, and presently amended independent claims 8 and 15 are also patentable by virtue of reciting claim elements similar to presently amended independent claim 1. The respective dependent claims are patentable over the cited reference at least by virtue of dependency. Moreover, the dependent claims are each asserted to be patentable based on limitations recited therein. Thus, it is respectfully requested that these rejections be reconsidered and withdrawn and that the claims be allowed.



Examiner’s response:
Examiner disagrees that Arana does not disclose session data uniquely identifying the presentation of a digital movie. As explained in the above rejection, the Watermark Payload B is embedded beginning at time 5 minutes 12 seconds, in order to mark a change. Further, paragraph [0038] of Arana states that “[i]t should be noted that any parameter(s) or characteristics can be monitored and documented/recorded in a watermark payload,” and paragraph [0037] states that environmental characteristics may be added to a watermark, wherein “[e]nvironmental inputs 213 can include, but are not limited to one or more still or video cameras, one more sensors, a temperature monitor, a positioning unit or receiver, etc. that relays raw data indicative of environmental conditions,” such that “a change in the one or more environmental characteristics (such as a change in the number of people in the theater) is detected at operation 112. At operation 114, the watermark payload is altered based upon the detected change in the one or more environmental characteristics.” Thus, a watermark containing information that disclosed that at time X the number of people in a theater changed from Y to Z would obviously uniquely identify that specific presentation of the digital movie. Therefore, Examiner maintains that Arana, in combination with Bilobrov and Ramachandran, still obviates Applicant’s invention as currently claimed.


Conclusion
Claims 1, 3-5, 7, 8, 10-12, 14, 15, 17-19 and 21-23 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755. The examiner can normally be reached Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        December 2, 2022